Citation Nr: 0616830	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  05-25 335	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Whether the corpus of the appellant's estate precludes 
payment for nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from July 1942 to December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 decision by the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO) of the Department of Veterans Affairs (VA), which 
established entitlement to special monthly pension based upon 
the need for aid and attendance but denied pension payments.  

The Board notes that in correspondence dated in April 2006 
the appellant, in essence, conceded that the corpus of her 
estate precluded VA nonservice-connected death pension 
benefit payments, but requested the matter be reopened when 
her estate was sufficiently exhausted to allow such payments.  
This matter is referred to the RO for appropriate action.


FINDING OF FACT

On April 20, 2006, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  In April 2006, 
the appellant withdrew her appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


